Exhibit 10.24

 

GUARANTEE

The undersigned, Interstate Business Corporation, a Delaware corporation
("Guarantor"), hereby guarantees to pay upon demand the obligations of
Interstate General Company L.P., a Delaware limited partnership, American Family
Homes LLC, a Delaware limited liability company, Caribe Waste Technologies, Inc.
a Puerto Rico corporation, and Interstate Waste Technologies, Inc., a Delaware
corporation (collectively "IGC") to American Community Properties Trust, a
Maryland business trust ("ACPT"), including a receivable of IGC due to ACPT in
the amount of $158,523 at December 31, 2001.

This is a continuing guarantee and shall not be amended nor terminated except by
written statement signed by ACPT, authorized by a majority of the independent
trustees of ACPT.

The undersigned acknowledges that it together with its affiliates own a majority
of the outstanding equity securities of IGC and ACPT, and that ACPT would not
have extended credit to IGC in the past, nor will it extend credit to IGC in the
future, without this guarantee.

Guarantor waives notice of acceptance of this guarantee and of any extensions
thereof and protest and notice of dishonor or default.

This is a guarantee of payment and not of collection, and Guarantor waives any
right to require that any action be brought against IGC or any other person or
that resort be had to any security or credit on the books of ACPT in favor of
any other person.

No delay on the part of ACPT in exercising any rights hereunder or failure to
exercise of the same shall operate as a waiver of such rights against the
undersigned.

This guarantee shall be deemed to be a contract entered into in and pursuant to
the laws of the State of Maryland and shall in all respects be governed,
construed, applied and enforced in accordance with the laws of the State of
Maryland. The undersigned agrees to submit to personal jurisdiction in the State
of Maryland in any action arising out of this guarantee, and in any such action
or proceeding service may be served upon the undersigned by registered mail to
or by personal service at the last known address of the undersigned whether
within or without the jurisdiction of any such court.

IN WITNESS WHEREOF, the undersigned has executed this guarantee as of this 25th
day of March 2002.

 

INTERSTATE BUSINESS CORPORATION

           

By:

/s/ J. Michael Wilson

   

Its President

     

WITNESS:

         

/s/ Martha Colson

   